UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6541



KELVIN D. SHERMAN,

                                              Plaintiff - Appellant,

          versus


JAMES C. CACHERIS; CLAUDE M. HILTON; THOMAS S.
ELLIS, III; JAMES R. SPENCER; LEONIE M.
BRINKEMA; J. HARVIE WILKINSON, III; H. EMORY
WIDENER, JR.; FRANCIS D. MURNAGHAN, JR.; SAM
J. ERVIN, III; WILLIAM WILKINS, JR.; PAUL V.
NIEMEYER; CLYDE H. HAMILTON; J. MICHAEL
LUTTIG; KAREN J. WILLIAMS; M. BLANE MICHAEL;
DIANA GRIBBON MOTZ; WILLIAM B. TRAXLER, JR.;
JOHN D. BUTZNER; KENNETH K. HALL; JAMES
DICKERSON PHILLIPS, JR.; ROBERT B. KING; W.
NEIL HAMMERSTROM; UNKNOWN STAFF ATTORNEYS;
UNKNOWN LAW CLERKS; UNKNOWN COURT CLERKS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1867)


Submitted:   November 20, 2000            Decided:   December 6, 2000


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Kelvin D. Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kelvin D. Sherman appeals the district court’s order denying

relief on his complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find that this appeal is frivolous.   Accordingly, we dis-

miss the appeal on the reasoning of the district court. See Sherman

v. Cacheris, No. CA-99-1867 (E.D. Va. Mar. 21, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2